 AMERICAN MEDICAL RES
PONSE
 199 Physicians & Surgeons Ambulance Service, Inc. d/b/a 
American Medical Response 
and
 Teamsters L
o-cal 507 a/w International Brotherhood of Tea
m-sters.  
Case 8
ŒRCŒ17008 November 30, 2010
 DECISION AND CERTIFI
CATION OF 
REPRESENTATIVE
 BY CHAIRMAN 
LIEBMAN AND 
MEMBER
S PEARCE
 AND 
HAYES
 The National Labor Relations Board has considered 
objections to an election held on November 19, 2009, 
and the Regional Director
™s report recommending disp
o-sition of them.  The election was conducted pursuant to a 

Stip
ulated Election Agr
eement.  An initial tally of ballots 
was issued, followed by a revised tally of ba
llots that 
shows 19 for and 17 against the Petitioner, with no cha
l-lenged ba
llots.
 The Board has reviewed the record in light of the e
x-ceptions and brief, has adopted the Reg
ional Dire
ctor
™s 
findings and recommendations, and finds that a certific
a-tion of re
presentative should be issued.
 The issue raised by the Employer
™s exceptions is 
whether the Board agent set up the polling area in a 
manner that compromised the secrecy of t
he voting pr
o-cess.  The Regional Director issued a report recommen
d-ing overruling the objections.  We adopt the Regional 
Director
™s recommend
ation.
 The polling place was a crew room located i
nside the 
Employer
™s operational facility.  The voting booth set 
up 
in this room was the Board
™s ﬁtable
-top
ﬂ model, a stru
c-ture that resembles a lectern desk used by a teacher for 
classroom instruction.  Unlike the Board
™s standar
d metal 
booth, which is a stand 
alone cubicle with curtains that 
shield voters from head to
 lower torso, the Board
™s alte
r-native table 
top booth shields vo
ters
™ lower arms and 
hands as they mark their ballots within the hollow co
n-fines of the booth.
 The Board agent placed the voting booth on a table 4 
or 5 feet away from a second table where she
 and the 
observers sat.  There is nothing in the record to su
ggest 
that the E
mployer objected to this arrangement at the 
time.  The Employer now argues on exception that b
e-cause this setup a
llowed the observers to see the faces 
and arm movements of voters 
as they marked their ba
l-lots, the election lacked both privacy and secrecy and 

must be set aside.  We disagree.
 In order to set aside an ele
ction based on Board agent 
misconduct, there must be evidence that 
ﬁraises a reaso
n-able doubt as to the fairness and
 validity of the election.
ﬂ  Pol
ymers, Inc.,
 174 NLRB 282, 282 (1969), enfd. 414 
F.2d 999 (2d Cir. 1969), cert. denied 396 U.S. 1010 
(1970).  Where, as here, the alleged misconduct is the 
Board agent
™s failure to ensure the secrecy of voter ba
l-loting, the 
Board will not set aside the election under the 
Polymers
 standard absent evidence that someone wi
t-nessed how a voter marked his or her ballot. 
 Avante At
 Boca Raton
, 323 NLRB 555, 558 (1997).
1 No such evidence was presented in this case.  Al
t-hough the Empl
oyer submitted the affidavits of two vo
t-ers, whose statements generally co
ntested the Board
™s failure to provide them a more private voting enviro
n-ment, the affiants did not assert that anyone saw how 
they or any other voter marked their ballots.  Indeed, 
they 
did not even state that they had the impression that their 
ballot choices were witnessed.  Absent evidence that 
their ballots were seen, we find no basis under the 
Pol
y-mers
 standard to question the fairness and validity of the 
ele
ction.
2 Our dissentin
g colleague would set aside the election 
because the close proximity of the voting booth to the 

observers 
ﬁcould have led emplo
yees to believe that they 
were being observed as they voted,
ﬂ citing 
Crown Cork 
& Seal Co. v. NLRB
, 659 F.2d 127, 131 (10
th Cir
. 1981), 
cert
. denied 454 U.S. 1150 (1982). 
 This is not the co
r-rect analysis in this case.  Although the Board has set 

aside elections based on voters
™ beliefs that they could be 
observed while voting, even if their ballots were not o
b-served, it has done so
 only in cases like 
Colu
mbine Cable 
Co.
, 351 NLRB 1087, 1088 (2007), where e
mployees 
ﬁvoted without . . . a voting booth or a co
mpletely private 
1 Accord: 
St. Vincent Hospital
, 344 NLRB 586, 587 (2005) (ele
ction 
not set aside because ﬁthere was no evidenceﬂ that the two emplo
yees 
who may have be
en in the voting booth at the same time ﬁo
bserved 
how the other was marking his or her ballotﬂ)
. Contrary to the Employer™s assertion, Obj
ection
 2 in 
Avante
 was not 
limited to the close proximity of the ballot box to observers.  It also 
alleged that the ﬁv
oting arrangements in the polling area . . . created the 
impression that the observers and others could determine how emplo
y-
ees voted in the election.ﬂ  323 NLRB at 557.  In support of this alleg
a-tion, the employer presented employee Taylor who testified t
hat she 
thought she could be seen marking her ballot in the voting booth by the 

seated observers.  Id. at 558 fn. 11.  In overruling Obj
ection
 2, the 
hearing off
icer concluded that no one witnessed Taylor™s or any other 
voter™s ballot choice inside or outs
ide the voting booth (notwithstan
d-
ing that a translator was situated 2 to 6 feet from the voting booth). 
 The 
Board a
ffirmed that finding.
 2 We do not decide whether an election is to be set aside under 
Avante
 if the evidence shows only that voters had the
 impression that 
their ballot choices were wi
tnessed.  Assuming, arguendo, that the 
holding in 
Avante
 should be interpreted this way, the evidence fails to 
establish that any voter ha
rbored this impression.
 Having fully considered the Employer™s proffered 
evidence, we also 
reject its alternative request that the case be remanded for a hea
ring on 
its objection
s, as the objection
s fail to raise substantial and material 
issues warran
ting a hearing.
 356 NLRB No. 42
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 200 room.
ﬂ3  The Board has never set aside an election on 
this basis where, as here, the election was conducted u
s-
ing a Board
-sanctioned voting booth.  When such a booth 
is used, the Board
™s analysis is limited to whether a vo
t-er™s ballot marking was observed by others while vo
ting, 
or before the ballot was deposited in the ballot box.
4 The Employer having failed to pr
esent evidence that 
voters
™ ballot choices were seen by others, either inside 
or outside the confines of the voting booth in this case, 
we adopt the Regional Director
™s recommendation to 
overrule the Employer
™s objections and certify the Pet
i-tioner.
 CERTIF
ICATION OF REPRESENT
ATIVE
 IT IS CERTIFIED
 that a majority of the valid ballots have 
been cast for Teamsters Local 507 a/w International 
Brothe
rhood of Teamsters, and that it is the exclusive 
collective
-bargaining representative of the employees in 
the foll
owing a
ppropriate unit:
  All full
-time and regular part
-time wheelchair, EMT 
basic, EMT intermediate, and EMT paramedics e
m-ployed at the Employer
™s facilities located at Cleveland 
East 26309 Miles Road Suite 6, Warrensville Heights, 
Ohio, 44128 and Clevela
nd West 13929 West Par
k-way, Cleveland, Ohio, 44135 a/k/a Post 90 and Post 93,
 but excluding all supervisors, managerial, sales e
m-ployees, professional and office clerical employees, and 
guards as defined by the Act.
  MEMBER 
HAYES
, dissenting.
 I would set a
side the election here based on the E
m-ployer
™s objection
s to the Board agent
™s placement of the 
voting booth. 
 My colleagues and I agree that, under 
long
-established precedent, the appropriate standard for 
eval
uating objections alleging Board agent miscond
uct is 
3 Moreover, in 
Columbine
, unlike here, one voter testified tha
t his 
ballot was 80
-percent exposed. In 
Imperial Reed & Rattan Furn
iture 
Co.
, 118 NLRB 911 (1957), cited by our dissenting colleague, emplo
y-
ees marked their ballots on an impr
ovised table
, not a Board
-sanctioned 
booth.  Notwithstanding that the observer co
uld not see how the ba
llots 
were marked, the Board found that the arrangements were ﬁtoo open 
and subject to observationﬂ and set the election aside. 
 Id. at 913.  The 
arrangements here, in contrast, were substa
ntially more private.
 4 Crown Cork & Seal
, wh
ich our colleague cites, does not support 
his position.  The election in that case was conducted with Board
-sanctioned voting booths, and the issue raised by the employer™s obje
c-tion was not, as our colleague suggests, whether the election should 

have been
 set aside on the basis that e
mployees could have believed 
that they were observed while voting. 
 Rather, the objection stated that 
voters™ ballot ﬁmarkings and choicesﬂ could be seen by the employer™s 
observer. The court affirmed the Board™s ove
rruling of
 the objection 
because there was no evidence that the observer witnessed an election 

choice while the ballots ﬁwere in the hands of voters,ﬂ nor was there 
ﬁevidence that the voters had reason to believe that their votes were 
observable while in their hands
.ﬂ 
 659 F.2d at 131.
 whether it raises a reasonable doubt as to the fairness and 
the validity of the election. See, e.g., 
Polymers
, Inc
., 174 
NLRB 282 (1969)
, enfd. 414 F.
2d 999 (2d Cir. 1969), 
cert. denied 396 U.S. 1010 (1970).  We disagree on the 

application of that s
tandard to the facts here.
1 The Board agent placed the lectern
-style voting booth 
within 5 feet of the observers
™ table, and directly facing 
them. Notwithstanding that the agent used a Board
-sanctioned voting booth, as my colleagues note, the fact 
remains 
that the faces and arm movements of the voters 
were visible as they marked their ballots because of the 
use of this particular booth
, combined with its placement 
and proximity to the observers. 
 I find this voting a
r-rangement compromised the secrecy of the
 voting pr
o-cess because it 
ﬁcould have led employees to believe they 
were being observed as they voted.
ﬂ  Crown Cork & Seal 
Co. v. NLRB
, 659 F.2d 127, 131 (10
th Cir. 1981), cert.
 denied 454 U.S. 1150 (1982).
2  
In fact, the E
mployer
™s 
exceptions include the
 affidavits of two emplo
yees who 
expressed the very belief that their privacy was compr
o-mised.  Particularly in an election where a single vote 
change would have meant a different outcome,
3 I find the 
facts here sufficient to raise a reasonable doubt as to
 the 
fairness and validity of the election, requiring that it be 
set aside and a new election directed.
4 1 Avante at Boca Raton
, 323 NLRB 555 (1997), relied on by my co
l-leagues, applies the 
Polymers
 standard but, contrary to the majority, 
does not set out a new test requiring that som
eone witness how a voter 
marked his or her ballot in or
der to set aside an election under 
Pol
y-mers.
  Nor, contrary to the majority, are the holdings in 
Columbine 
Cable
, 351 NLRB 1087 (2007), and 
Imperial Reed & Rattan Furniture
 Co.
, 118 NLRB 911 (1957),
 where the Board found objectionable vo
t-ing arrangements w
hich led employees reasonably to doubt the secrecy 
of the elections, solely restricted to situations where impr
ovised voting 
arrangements  were used.
 2 I cite this case for the Board standard that the Court applied (a 
standard with which I agree) not for t
he case™s specific facts.
 3 The closeness of the election makes even more troublesome the 
Regional Director™s summary disposition of this objection without 
affording the Employer an opportunity to pr
esent evidence at a hearing.  
See, e.g., 
NLRB v. Bristol 
Spring Mfg.,
 579 F.2d 704 (2d Cir. 1978), 
denying enforcement of 231 NLRB 568 (1977).
 4 Compare 
Imperial Reed & Rattan Furniture Co.
, supra (Board set 
aside election, decided by one vote margin, because voters marked 
ballots at improvised
 voting table 7 fe
et away from observers and wit
h-
in their line of vision).
 My colleagues ultimately claim that because the Board agent used a 
ﬁBoard
-sanctioned vo
ting booth,ﬂ the Board™s analysis is limited only 
to whether a voter™s ballot was in fact seen while voting or b
efore pu
t-ting the ballot in the ballot box.  They cite no precedent for this broad 

pronouncement and I am aware of none.  Rather, all the circu
mstances 
of a particular election must be a
ssessed in determining whether the 
secrecy of the balloting was co
mpro
mised.  In this case, I find that it 
was.
                                                                                                                       